DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  § 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112 (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112 (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The limitation of claim 29 that recites “a duplexing selector module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “selector” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that processor (see FIG. 7) is associated with this feature.

The limitation of claim 29 that recites “a frequency band allocator module” has been interpreted under 35 U.S.C. § 112 (sixth paragraph) because it uses a generic placeholder "module" couple with the functional language “allocator” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structure modifier. A review of the specification shows that receive antenna (see FIG. 7) is associated with this feature.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, 16, 29 are rejected under 35 U.S.C. 102(a) as being anticipated by Ghasemzadeh et al (USPN 2015/0289141).

	Regarding claim 15, Ghasemzadeh discloses
	a first network node for allocating resources for reverse link transmissions from a second network node and forward link transmissions to the second network node in a wireless communication system, the first network node comprising: (network node/configuring node of a cell for allocating resources for forward/reverse link for wireless communication with a mobile device [0297, 0337-0353, 0550-0555], FIGs. 13, 14)
	a memory configured to store duplexing cadences; a processor in communication with the memory and configured to: (processor (FIG. 14 #1410) executing instructions stored in memory storing figured time sharing information (FIG. 14 #1420) to perform [0550-0555, 0355-0361]
	select a per-band duplexing cadence for each of at least two frequency bands (acquire a pattern for duplexing for multiple bands in available spectrum for different operators and based on number of operators for each band being shared [0337-0359, 0312-0323, 0273], FIGs. 8-12)
	a duplexing cadence defining a forward link/reverse link pattern of adjacent successive time slots (duplexing pattern includes TDD configuration or DL/UL for FDD [0351-0353, 0321-327]
	allocate each of the at least two frequency bands to one of forward link and reverse link transmission in each of adjacent successive time slots according to the per-band duplexing cadence for the frequency band (network node/configuring node/self-configuring node allocate frequency bands to forward/reverse link transmissions for time slots in TDD/FDD/HD-FDD configuration [0041, 0190, 0193, 0341-0353, 0355-0362], Tables 1, 3

Claims 1, 29 are rejected base on similar ground(s) provided in rejection of claim 15.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghasemzadeh in view of Takao et al (USPN 2002/0173277), provided by Applicant’s IDS.

Regarding claims 6, 20, Ghasemzadeh does not expressly disclose wherein each of the at least two frequency bands has a different bandwidth
	Takao discloses downlink bandwidth and uplink bandwidth are effectively different when data volume shifts to be greater on either uplink or downlink due to FDD/TDD mixed modes A & B [0056-0060], FIGs. 9A-9C
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein each of the at least two frequency bands has a different bandwidth” as taught by Takao into Ghasemzadeh’s system with the motivation to enable timely delivery to either uplink or downlink data surge.

Allowable Subject Matter
Claims 3-5, 7-14, 17-19, 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469